Exhibit 10.18

LOGO [g16234g73r34.jpg]

Corporation

1735 Market Street

Philadelphia, PA, 19103

 

 

October 23, 2009

Mr. Pierre Brondeau

1515 Mt. Pleasant Road

Villanova, PA. 19085

Dear Pierre:

On behalf of the Board of Directors and in accordance with the terms and
conditions outlined in this letter and the attached term sheet, I am pleased to
offer you the position of President and Chief Executive Officer (CEO) of FMC
Corporation (“the Company”), effective January 1, 2010. This position is located
at the Corporate Headquarters in Philadelphia, PA.

In your role as President and CEO you will report to the Board of Directors and
serve as an elected board member. It is the Board’s intention, subject to then
acceptable governance practices, to elect you Chairman of the Board upon the
retirement of the current Chairman, but not later than October 2010.

As President and CEO you will be responsible for supervision and control of all
business affairs of the Company, subject to direction from the Board. It is
understood and agreed that your employment is not for any specific duration and
may be terminated, at will, by either you or the Company. If you are terminated
by the Company and such termination is not for cause, you would receive
severance consisting of 24 months of base salary and 12 months benefits
continuation at the active employee rates.

This employment offer and the attached term sheet are intended to comply with
the requirements of Section 409A of the Internal Revenue Code (Code) or an
exemption or exclusions therefrom, and with respect to amounts that are subject
to Section 409A of the Code, shall in all respects be administered in accordance
with Section 409A of the Code. Each payment under this employment offer and the
attached term sheet shall be treated as a separate payment for purposes of
Section 409A of the Code. All amounts and benefits that constitute “deferred
compensation” that are payable or provided upon your termination of employment
shall only be paid or provided if such termination is a “separation from
service” within the meaning of Section 409A. In the event that you are a
“specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the date of termination), amounts and benefits that constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code that would otherwise be payable and benefits that would otherwise be
provided under this Agreement during the six-month period immediately following
the date of termination of employment shall instead be paid or provided on the
first business day after the date that is six months following your “separation
from service” within the meaning of Section 409A. All reimbursements and in-kind
benefits provided under this Agreement that constitute deferred compensation
within the meaning of Section 409A of the Code shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, without
limitation, that (i) in no event shall reimbursements by the Company under this
Agreement be made later than the end of the calendar year next following the
calendar year in which the applicable fees and expenses were incurred, provided,
that you have submitted documentation for such fees and expenses at least 30
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred; (ii) the amount of in-kind benefits
that the Company is obligated to pay or provide in any given calendar year
(other than medical reimbursements described in Treas. Reg. §
1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits that the Company is



--------------------------------------------------------------------------------

obligated to pay or provide in any other calendar year; (iii) your right to have
the Company pay or provide such reimbursements and in-kind benefits may not be
liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than your remaining lifetime.

As a new hire, you will be eligible to participate in Company’s medical plans on
the first of the month following a full month of employment. All other benefits
begin immediately. Company provided benefits include: medical, dental, life
insurance, short and long-term disability, an executive long-term disability
plan, Savings and Investment plans, paid vacation and holidays.

This employment offer is contingent on the following:

 

  •  

Satisfactory completion of reference and background checks, which have been
verified as of this date.

 

  •  

Satisfactorily passing a substance abuse test and a post-offer employment
physical. Please contact Karen Smith at 609-963-6600 to make arrangements for
this work. This assessment and drug screening should take place a minimum of
seven working days prior to the anticipated start date of your employment.

 

  •  

Providing proof that you have a legal right to work in the United States. Please
read the enclosed List of Acceptable Documents for employment Eligibility
Verification and bring the appropriate documentation on your first day of
employment.

 

  •  

Signing Business Conduct Guidelines/Code of Ethics and Proprietary Information
Agreements.

There may be other employment-related issues not specifically addressed here,
and I would ask you to work with Ken Garrett, the Company’s Vice President of
Human Resources, (215) 299-6021 or me at (970) 799-1630 to address any
outstanding issues.

On behalf of the Board, we are excited that you have agreed to lead this great
Company and look forward to working with you. Please sign in the space provided
below to formally accept this offer and return the original to Mr. Garrett in
the self-addressed envelope provided.

Sincerely,

Edward J. Mooney

 

cc: Kenneth R. Garrett

  William G. Walter

I accept the position as offered under the terms and conditions outlined here
and in the attached documents.

 

/s/    Pierre R. Brondeau

Name

     

November 4, 2010

Date



--------------------------------------------------------------------------------

Employment Offer and Term Sheet for Mr. Pierre Brondeau

President and Chief Executive Officer, FMC Corporation October 23, 2009

 

 

 

Compensation Elements    Terms

 

I. Annual Cash Compensation

 

•   Base Salary

  

 

•   $900,000, reviewed annually beginning
February 2011

•   Target Annual Incentive

  

•   Target: 100% of salary ($900,000)

•   Maximum: 200% of salary

•   Two part plan based on Corporate financial measures and individual annual
objectives TBD by the Compensation Committee

Target Annual Cash Compensation

  

•   $1,800,000

II. Long-Term Incentives   

•   Award size based on performance and market data

•   February 2010 grant date value approximately $2,500.000

•   33.3% stock options

•   33.3% restricted stock units

•   33.3% performance—based cash

•   Stock Options

  

•   2010 option grant based on Black-Scholes value at date of grant

•   3-year cliff vesting

•   Restricted Stock Units

  

•   3-year cliff vesting

•   Performance-Based Cash

  

•   Based on a relative measure of Total Shareholder Return (TSR) versus
established peer group of Chemical companies

•   Three-year overlapping performance period

•   Payout determined on point to point measure of TSR

Annualized Value of Long-Term

Incentives at target

  

•   $2,500,000

Annualized target total compensation (excluding benefits and perquisites)   

•   $4,300,000

 

 

FMC Corporation Confidential - October 23, 2009

   Page 1



--------------------------------------------------------------------------------

III. Benefits and Perquisites - Current Policy for Senior Executives    

•   Savings and Investment Plan (Qualified 401(k) Plan)

  

•   Pretax and after tax contributions allowed up to IRC earnings and deferral
limits

•   Company matches 80% on first 5% of employee contributions

•   Company contributions vest ratably over five year period or at age 55

•   Fidelity Investments serves as the plan administrator—26 investment choices

•   Core Company contributions of an additional 5% of eligible earnings for
employees hired after July 1, 2007

   

•   Savings and Investment Plan (Nonqualified Defined Contribution Plan)

  

•   Core Company contributions of eligible earnings above IRC earnings limits

•   Salary and Annual Incentive Pay Deferral option (non-matching feature)

•   Voluntary salary deferral in excess of IRC earnings limits—eligible for
company match

   

•   Financial counseling and tax preparation

  

•   $25,000 annually

   

•   Vacation and paid Holidays

  

•   Vacation allowance of 25 days

•   Company observes 11 paid holidays

   

•   Use of corporate aircraft

  

•   Available for business use as required

•   Available for person use at employee expense

   

•   Country Club Membership

  

•   Company paid membership provided

   

IV. Sign-On Compensation Elements

 

•   Restricted Stock Units

  


•   $3,000,000 value at date of grant, January 1, 2010 (expected start date)

•   Three-year cliff vesting

   

V. Other Considerations

 

•   General Severance and Change-in-Control (CIC) Severance Protection

  

 

•   Severance as described in the offer letter, paid a as lump sum within 30
days of termination

•   Termination, not for cause, occurring after the first year paid as 12
month’s base salary, 12 months annual incentive, at target and continuation of
benefits for 12 months

•   Severance upon involuntary or constructive termination within 2 years of a
CIC: Terms same as others executive

•   Upon retirement, if age 62 or older and ten years of service, unvested
options will vest.

   

•   Other Provisions

  

•   Confidentiality, noncompete, and nonsolicitation provisions for one year, as
required

 

 

FMC Corporation Confidential - October 23, 2009

   Page 2



--------------------------------------------------------------------------------

 

Other Items

•   Stock ownership requirements:

•   Current four times base salary

•   Five years to achieve target

•   Restricted shares/units and shares purchased/owned outright or within the
Savings and Investment Plan count toward the guideline

 

Annual Incentive

Below are the CEOs performance measures and weightings for the current year.

 

60%

   40%

 

Net Income from Continuing Operations before Special Charges

  

 

Individual Objectives

Below is a performance and payout matrix of the cash component of the 2009-2011
Long-term Incentive Award.

 

Relative Total Shareholder

Return

Percentile

Ranking

  

% of Target

Earned

> 80th

   200    

50th

   100    

>35th

   50

 

 

FMC Corporation Confidential - October 23, 2009

   Page 3